Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and specie I (claim 1-3, 14-17 and 19-20) in the reply filed on 2/21/2021 and interview on 3/10/2021 is acknowledged.  The traversal is on the ground(s) that group II require claim 1 is not persuasive since the limitation are directed to method and there are other method that can be used to provide structure of the seal assembly in group I. Furthermore the inventor or assignee (United Technologies Corporation) has many method that are either an application or patented with regard to group II. Applicants also in the interview provided that bristle are formed as rounded elements is also not persuasive because there exist patents that replace bristles with metallic tape or plate with slits that form the seal (see 892 Form). Applicants argument search of claims 1-5 and 14-20 will result in a search of the features of claim 8-13 is not persuasive since all the structure of claim 1 is not in claim 8, hence a much broader reference may apply to rejection of claim 8.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US. 20030001339A1). Since applicant is not claiming any particular .
Inoue discloses a seal assembly comprises a first annular plate (one of 6 and 10) extending axially between a first end and a second end (figures), a second annular plate (e.g. other of 6 and 10) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape between the first annular plate and the second annular plate, wherein a first layer (1st layer having section 3, bristle 8 and slits 9) and a second layer (e.g. 2nd layer having section 3, bristles 8 and slits 9) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. between end that is connected by 3 and free end of metal sheet), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate; and a plurality of cuts (e.g. 9) in the second end of the metal sheet that form a plurality of strips in the second end of the metal sheet (e.g. figures).
Regarding claim 2: The plurality of strips in the first layer overlap the plurality of cuts in the second layer (figures 4A-4B, show overlap).
Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. 6), a first sheet metal layer connected to the plate; a second sheet metal layer connected to the plate; and a first plurality of cuts in the first sheet metal layer that forms a first plurality of flat bristles in the first sheet metal layer; and a second plurality of cuts in the second sheet metal layer that forms a second plurality of flat bristles in the second sheet metal layer (e.g. each layer .
Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beichl (US. 20010030397A1). 
Beichl discloses a seal assembly comprises a first annular plate (one of 8 and 9) extending axially between a first end and a second end (figures), a second annular plate (e.g. other of 8 and 9) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape between the first annular plate and the second annular plate, wherein a first layer (1st layer having section connected to the annular plates 8-9) and a second layer (e.g. 2nd layer having section connected to the annular plates 8-9) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. figures, where 1st end connected to the annular plates 8-9), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate and a plurality of cuts (e.g. cuts in layer seen in figures 2) in the second end of the metal sheet that form a plurality of strips (e.g. cuts that form the strips shown in figure 2) in the second end of the metal sheet (e.g. figures).

Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. one of 8 and 9), a first sheet metal layer connected to the plate, a second sheet metal layer connected to the plate; and a first plurality of cuts in the first sheet metal layer that forms a first plurality of flat bristles in the first sheet metal layer; and a second plurality of cuts in the second sheet metal layer that forms a second plurality of flat bristles in the second sheet metal layer (e.g. see rejections above).The plate is annular and extends circumferentially around a center axis of the seal assembly. The first sheet metal layer and the second sheet metal layer are both annular and extend circumferentially around the center axis of the seal assembly. The first plurality of flat bristles and the second plurality of flat bristles both extend axially aft of the plate (figures). The flat bristles in the first plurality of flat bristles overlap the second plurality of cuts. The seal assembly having a second plate, wherein the first sheet metal layer and the second sheet metal layer are connected between the plate and the second plate (e.g. figures).
Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grondahl (US. 7578509B2). 
Grondahl discloses a seal assembly comprises a first annular plate (one of 18 and 38) extending axially between a first end and a second end (figures), a second annular plate (e.g. other of 18 and 38) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape st layer having section connected to the annular plates 18 and 38) and a second layer (e.g. 2nd layer having section connected to the annular plates 18-38) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. figures), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate and a plurality of cuts (e.g. cuts in layers, figures 5-9) in the second end of the metal sheet that form a plurality of strips (e.g. strips shown in figures 5-9 between each cut) in the second end of the metal sheet (e.g. figures).
Regarding claim 2: The plurality of strips in the first layer overlap the plurality of cuts in the second layer (figure 20B shows overlap on strips).
Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. one of 18 and 38), a first sheet metal layer connected to the plate, a second sheet metal layer connected to the plate; and a first plurality of cuts in the first sheet metal layer that forms a first plurality of flat bristles in the first sheet metal layer; and a second plurality of cuts in the second sheet metal layer that forms a second plurality of flat bristles in the second sheet metal layer (e.g. see rejections above).The plate is annular and extends circumferentially around a center axis of the seal assembly. The first sheet metal layer and the second sheet metal layer are both annular and extend circumferentially around the center axis of the seal assembly. The first plurality of flat bristles and the second plurality of flat bristles both extend axially aft of the plate (figures). The flat bristles in the first plurality of flat bristles overlap the second plurality of cuts. The seal .
Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grondahl (US. 6644667B2). 
Grondahl discloses a seal assembly comprises a first annular plate (one of 18 and 38) extending axially between a first end and a second end (figures), a second annular plate (e.g. other of 18 and 38) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape between the first annular plate and the second annular plate, wherein a first layer (1st layer having section connected to the annular plates 18 and 38) and a second layer (e.g. 2nd layer having section connected to the annular plates 18-38) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. figures), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate and a plurality of cuts (e.g. cuts in layers, figures 5-9) in the second end of the metal sheet that form a plurality of strips (e.g. strips shown in figures 5-9 between each cut) in the second end of the metal sheet (e.g. figures).
Regarding claim 2: The plurality of strips in the first layer overlap the plurality of cuts in the second layer (figure 20B shows overlap on strips).
Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. one of 18 and 38), a first sheet metal layer connected to the plate, a second sheet metal layer .
Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora (US. 5755445). 
Arora discloses a seal assembly comprises a first annular plate (one of 18) extending axially between a first end and a second end (figures), a second annular plate (e.g. other of 18) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape between the first annular plate and the second annular plate, wherein a first layer (1st layer having section connected to the annular plates 18) and a second layer (e.g. 2nd layer having section connected to the annular plates 18) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. figures), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate and a plurality of cuts (e.g. cuts in layers, figure 3) in the second end of the metal sheet that form a plurality of strips (e.g. strips 36) in the second end of the metal sheet (e.g. figures).

Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. one of 18), a first sheet metal layer connected to the plate, a second sheet metal layer connected to the plate; and a first plurality of cuts in the first sheet metal layer that forms a first plurality of flat bristles in the first sheet metal layer; and a second plurality of cuts in the second sheet metal layer that forms a second plurality of flat bristles in the second sheet metal layer (e.g. see rejections above).The plate is annular and extends circumferentially around a center axis of the seal assembly. The first sheet metal layer and the second sheet metal layer are both annular and extend circumferentially around the center axis of the seal assembly. The first plurality of flat bristles and the second plurality of flat bristles both extend axially aft of the plate (figures). The flat bristles in the first plurality of flat bristles overlap the second plurality of cuts. The seal assembly having a second plate, wherein the first sheet metal layer and the second sheet metal layer are connected between the plate and the second plate (e.g. figures).
Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US. 5108116). 
Johnson discloses a seal assembly comprises a first annular plate (one of 26 and 22) extending axially between a first end and a second end (figures), a second annular plate (e.g. other of 22 and 26) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape st layer having section connected to the annular plates 22 and 26) and a second layer (e.g. 2nd layer having section connected to the annular plates 22 and 26) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. figures), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate and a plurality of cuts (e.g. cuts in layers, figure 3) in the second end of the metal sheet that form a plurality of strips (e.g. strips 36) in the second end of the metal sheet (e.g. figures).
Regarding claim 2: The plurality of strips in the first layer overlap the plurality of cuts in the second layer (figure 4 shows overlap of the strips 36).
Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. see rejection above), a first sheet metal layer connected to the plate, a second sheet metal layer connected to the plate; and a first plurality of cuts in the first sheet metal layer that forms a first plurality of flat bristles in the first sheet metal layer; and a second plurality of cuts in the second sheet metal layer that forms a second plurality of flat bristles in the second sheet metal layer (e.g. see rejections above).The plate is annular and extends circumferentially around a center axis of the seal assembly. The first sheet metal layer and the second sheet metal layer are both annular and extend circumferentially around the center axis of the seal assembly. The first plurality of flat bristles and the second plurality of flat bristles both extend axially aft of the plate (figures). The flat bristles in the first plurality of flat bristles overlap the second plurality of cuts. .
Claim(s) 1-3, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackay (US. 5042823). 
Mackay discloses a seal assembly comprises a first annular plate (one of 26’ and 22’) extending axially between a first end and a second end (figures 6-7), a second annular plate (e.g. other of 22’ and 26’) radially inward from the first annular plate, wherein the second annular plate extends axially between a first end and a second end and at least two layers of metal tape between the first annular plate and the second annular plate, wherein a first layer (1st layer having section connected to the annular plates 22’ and 26’) and a second layer (e.g. 2nd layer having section connected to the annular plates 22’ and 26’) of the at least two layers of metal tape each comprises: a metal sheet extending axially between a first end and a second end (e.g. figures), wherein the second end of the metal sheet is axially forward or aft of the first annular plate and the second annular plate and a plurality of cuts (e.g. cuts in layers, figure 3 by way of example) in the second end of the metal sheet that form a plurality of strips (e.g. strips 36’) in the second end of the metal sheet (e.g. figures).
Regarding claim 2: The plurality of strips in the first layer overlap the plurality of cuts in the second layer (figure 4 shows overlap of the strips 36’).
Regarding claim 3: The second end of the metal sheet extends axially aft of the first annular plate and the second annular plate, and wherein the first end of the metal sheet is connected to the first end of the first annular plate and the first end of the second annular plate (e.g. figures).
Regarding claims 14-17 and 19-20: Inoue discloses a seal assembly comprising a plate (e.g. see rejection above), a first sheet metal layer connected to the plate, a second sheet metal 
The orientation that applicant desires is shown in figures 6-7 which has all the structures of figures 1-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al (figures) or Duguay (figures) or Sarawate et al (e.g. figure 1) or Sha (figures) or Addis (figures) or Ingistov (figures 5-6) or Worley et al (figure 1) or Beeman (figure 3-5) or Adams (figures 4-5) or Melton et al (figure 5) or Bouchard (figures 2-4) or Baird et al (figures) or Moore (figures) teaches to have brush seal having bristles with one or two sealing ends that are free end(s) and the reference of Arora, Johnson et al, Mackay et al or Inoue teach brush seal with bristle made from layer with cuts and slits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675